                                                                                  FILED
                                                                CLERK, U.S. DISTRtCT COURT
 1

                                                                        UAN 3 0 20J9-
                                                                                                       ...J
                                                             CEN TRAL
                                                                 !;:-;:;-;;-;-;:
                                                                              D�IS-::-::7::::-=,....,.
                                                                                   TR IC TO F C-AL-IFORNIA
                                                             BY                -·A./            _.,oEPUTY
                                                                              /
 5
 6
 7
                                                                        JS-6
 8
 9
10
11
12
13
14                       UNITED STATES DISTRICT COURT
15         CENTRAL DISTRICT OF CALIFORNIA- EASTERN DIVISION
16   NGHIA PHUOC KIEU, an individual, CASE NO. 5:18-cv-02010-SVW-SP
     on behalf of himself and on behalf of all CLASS ACTION
17   other employees similarly situated,
18                Plaintiff,                   Assigned To:           /
                                               Hon. Stephen V. Wilson/
19          vs.                                Dept. Courtroom lOA
20 LUBRIZOL ADVANCED                      [P.RQJla�l;D] ORDER GRANTING
21 MATERIALS, INC. a Delaware             JOINT STIPULATION TO DISMISS
   Corporation; EXTRUMED, INC. dba
                                          FLSA CLAIM AND REMAND THE
22 VESTA; a California Corporation; and
   DOES 1 to 100, Inclusive,              ACTION
23
                                          [Filed concurrently with Stipulation of
24             Defendants.
                                          Dismissal ofFLSA Claim and RemandJ
25
                                          Complaint Filed: August 7, 2018
26                                        Removed: September 20, 2018
                                          Trial: May 7, 2019
27
28
                                          -1-

     ORDER GRANTING JOINT STIPULATION TO AMEND AND WITHDRAW FLSA CLAIM AND
                                     REMAND
 1                                                ORDER
 2          The Court has reviewed the Joint Stipulation and Request for Entry of Order to
 3   Amend Plaintiff's First Amended Complaint so as to Withdraw Plaintiff's FLSA
 4   Claim and Remanding the Action ("Joint Stipulation") submitted by Plaintiff NGHIA
 5   PHUOC KIEU ("Plaintiff'), on behalf of himself and all others similarly situated
 6   employees of Defendant, LUBRIZOL ADVANCED MATERIALS, INC. and
 7   EXTRUMED, INC. dba VESTA ("Defendants") (collectively, "the parties").
 8          The parties stipulated to the amendment of Plaintiff's Class Action Complaint
 9   so as to withdraw the sole federal claim (Claim 1) without prejudice and request an
10 Order remanding the case to state court. The Court approves the relief requested. The
11 Court declines to exercise supplemental jurisdiction over Claims 2 through 9, which
12 seek recovery predicated on state law Labor Code violations. The Court remands this
13   action to state court.
14          Accordingly, it is
15          ORDERED, ADJUDGED, and DECREED:
16         1.      The Joint Stipulation to Amend Plaintiff's Class Action Complaint so as
17   to withdraw Plaintiff's first claim for relief under the FLSA pursuant to Federal Rule
18   15(a) is GRANTED;
19         2.     Claim 1 of Plaintiff's Class Action Complaint is deemed withdrawn
20   without prejudice to the right of Plaintiff to assert such a claim at a later date;
21         3.     In light of the amendment of the Plaintiff's Complaint so as to withdraw
22 Plaintiff's sole federal claim, the Court is divested of federal question subject matter
23   jurisdiction, and the Court exercises its discretion to remand the instant action to the
24   state court where it originated. The Clerk is therefore directed to REMAND this case
25   to the Superior Court for Riverside County, Historic Courthouse, 4050 Main Street,
26   Riverside, California, 92501, Case No.: RIC1816157.
27         4.     Each of the Parties shall bear his/her/its own attorneys' fees and costs
28   with respect to the removal and subsequent remand of the instant action; and
                                                  -2-
     ORDER GRANTING JOINT STIPULATION TO AMEND AND WITHDRAW FLSA CLAIM AND
                                     REMAND
 1            5.   After the remand has been effected, the Clerk is directed to CLOSE
 2 THIS CASE.
 3 ITIS SO ORDERED.
4
 5   Dated:        ~a    2019
                                               ~~~~~        ~ ~~
6                                               ., ,,.
                                                   -. -      •
 7
 g

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-
     ORDER GRANTING JOINT STIPULATION TO AMEND AND WITHDRAW FLSA CLAIM AND
                                    REMAND
